            Case 4:21-cv-00153-BRW Document 5 Filed 05/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAVID S. REDDING                                                                    PLAINTIFF
#00034436

VS.                                4:21-CV-00153-BRW-JJV

JOHN STALEY, et al.                                                              DEFENDANTS

                                            ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, I approve and adopt the Proposed Findings and Recommended Disposition in all

respects.

       Accordingly, Plaintiff’s Complaint (Doc. No. 2) is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted.

       Dismissal of this action counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from any

Order adopting these recommendations and the accompanying Judgment would not be taken in

good faith.

       IT IS SO ORDERED this 3rd day of May, 2021.




                                                     Billy Roy Wilson
                                                     UNITED STATES DISTRICT JUDGE
